Citation Nr: 1443881	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO.  11-34 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial increased rating for residuals, prostate cancer, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals, prostate cancer, and assigned a 10 percent rating, effective July 30, 2010.  The Veteran disagreed with the 10 percent rating and the current appeal ensued.  

In May 2013, the Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  There is no evidence of recurrence of cancer.  

2.  The Veteran is not required to use absorbent materials which must be changed 2 to 4 times a day.  

3.  The Veteran has urinary frequency consistent with voiding at an interval during the daytime between one and two hours, or awakening to void three to four times per night; daytime voiding at an interval of less than one hour or awakening to void five or more times at night has not been shown.  


CONCLUSION OF LAW

The criteria for an initial rating of 20 percent, and no higher, for residuals of prostate cancer have been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.115, Code 7528 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  (In his December 2011 VA Form 9, Appeal to Board of Veterans' Appeals), the Veteran indicated he believed he met the rating criteria for a 20 percent evaluation.)  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


Residuals, Prostate Cancer

The veteran has established service connection for residuals, prostate cancer.  It has been evaluated as 10 percent disabling under Diagnostic Code 7528.  He contends that the disability is more disabling than currently evaluated.  He complains of leakage and voiding eight to nine times per day.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  

The provisions of 38 C.F.R. § 4.1 require that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  

These requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) distinguished between a veteran's dissatisfaction with the initial rating assigned following the grant of service connection, and a claim for an increased rating for a service-connected condition.  The Court discussed that in the case of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  The Court also made clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), (which indicates that when an increase in the disability rating is at issue, the present level of disability is of primary importance), is not applicable to the assignment of an initial rating for a disability following an initial award of service connection for that disability.  

In this case, the Veteran's residuals, prostate cancer, were initially evaluated as 10 percent disabling under 38 C.F.R. § 4.115 , Diagnostic Code (DC) 7528, effective July 30, 2010.  The Veteran appealed the evaluation and the current appeal ensued.  This is an initial rating from the grant of service connection.  The RO has considered all of the evidence of record, as required by Fenderson v. West, 12 Vet. App. 119 (1999).  

Malignant neoplasms of the genitourinary system are rated at 100 percent.  38 C.F.R. § 4.115b, Code 7528.  The note that follows states that: 

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of section 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  

In the current case, the Veteran underwent a radical prostatectomy in January 2007.  He did not require chemotherapy or radiation.  There is no indication of recurrence of cancer, or of the presence of renal dysfunction.  His private urologist has described recent overactive bladder with occasional urge incontinence.  He was noted to have opted to manage his urinary symptoms conservatively thus far.  Renal dysfunction has not been complained of in connection with the veteran's disability.  

The Veteran has been evaluated as having urinary frequency associated with his residuals of prostate cancer.  

A 10 percent rating is provided for urinary frequency characterized by daytime voiding interval between two and three hours, or; awakening to void two times at night.  A 20 percent rating is provided for urinary frequency characterized by daytime voiding interval between one and two hours or; awakening to void three to four times per night.  The next higher evaluation of 40 percent requires urinary frequency characterized by daytime voiding interval less than one hour, or; awakening to void five or more times per night.  38 C.F.R. § 4.115a.  

VA examination performed in March 2013 showed the Veteran complained of some urgency and frequency and occasional dribbling incontinence of urine.  He does not use any pads except on occasion he may use an absorbent pad in case of leakage if he is going to an event that may keep him there a long time, but he does not use pads as a daily regimen.  He is up to urinate one to two times at night.  

A December 2012 questionnaire completed by the Veteran for his health care provider at Triangle Urological Group indicated, in pertinent part, that the Veteran had frequent urination of 8 to 9 times per day and 2 times per night.  He sometimes had difficulty urinating, had a weak stream, a strong urgency to urinate, and loss of control of urine upon bending and stretching, sneezing, coughing or lifting.  

The Veteran submitted a statement to Triangle Urological Group in February 2013.  He indicated that during his last appointment in December 2012, he neglected to indicate on his paperwork that the answer he put for how many times he urinated at night was qualified because he did not drink fluids after 6 pm, to minimize the amount of times he had to get out of bed to urinate.  He stated that he learned early that if he drank normal amounts of liquids in the evening, he would have to arise 4 or more times per night to urinate.  Therefore, he does not drink fluids past 6 pm to prevent arising so often at night.  

The Veteran testified at a Travel Board hearing in March  2013.  He indicated that he voids approximately 8 to 9 times per day.  He stated that if he drinks 12 oz. of fluids after 6 pm, he would be up 3 to 4 times per night to urinate.  He said that he has trained himself not to drink after 6 pm so he only arises 1 or 2 times per night to urinate.  He testified that he does not use pads as he is embarrassed to purchase them.  He states that he folds a paper towel and places it in his underwear and usually changes his underwear 1 time per day.  He related that he was retired, mostly at home, and is able to manage.  He stated he has a slow, weak stream, but no obstructive voiding.  He also said he did not take any medication for urinary frequency.  

A thorough review of the record shows that although the Veteran has learned to control his urinary frequency to 1 to 2 times per night, he still has daytime voiding 8 to 9 times per day.  These intervals, warrant a 20 percent rating, and no more during the entire appeal period.  Daytime voiding in intervals of less than an hour or awakening 5 or more per night, necessary to warrant a 40 percent rating has not been shown.  He does have some dribbling, but no urinary incontinence warranting him to wear absorbent pads is shown.  Obstructive voiding, urinary tract infections, nor renal dysfunction has been shown.   

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).   

Under the provisions of 38 C.F.R. § 3.321(b)(1) , the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. " Id. 

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The symptomatology of the Veteran's residuals of prostate cancer was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why an increased initial rating was warranted to 20 percent and no higher.  Given that the applicable schedular rating criteria are more than adequate in this instance as to the rating granted, the Board need not consider whether the Veteran's residuals, prostate cancer include exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Nevertheless, the Board observes that there is no evidence that the Veteran's residuals of prostate cancer have resulted in frequent hospitalizations or marked interference with employment.   

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has not stated, nor does the record show, that he is unemployable.  Although the Veteran is retired, that occurred because of his age as he has obtained Social Security benefits based on age.  Therefore, the issue of a TDIU is not before the Board and the Rice case is not for application.  


ORDER

A initial rating of 20 percent, and no higher, for residuals of prostate cancer is granted during the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


